Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 1 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 2 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 3 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 4 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 5 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 6 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 7 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 8 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 9 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 10 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 11 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 12 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 13 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 14 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 15 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 16 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 17 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 18 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 19 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 20 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 21 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 22 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 23 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 24 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 25 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 26 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 27 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 28 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 29 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 30 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 31 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 32 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 33 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 34 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 35 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 36 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 37 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 38 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 39 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 40 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 41 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 42 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 43 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 44 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 45 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 46 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 47 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 48 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 49 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 50 of 51
Case 19-41096-btf7   Doc 1    Filed 04/30/19 Entered 04/30/19 16:27:20   Desc
                             Petition Page 51 of 51
